                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF LOUISIANA

    STANLEY PRICE                                             CIVIL ACTION

    VERSUS                                                        NO. 19-11451

    PAULETTE RILEY IRONS, ET AL.                            SECTION “R” (2)



                             ORDER AND REASONS


       The Court has received a motion to dismiss from defendant Judges

Robin Giarrusso, Christopher Bruno, and Paulette Irons.1 Because there is

no basis for the Court to entertain claims against the judges in either their

official or individual capacities, the Court grants the motion.



I.     BACKGROUND

       This case arises from allegations of impropriety associated with a legal

proceeding initiated in state court by plaintiff Stanley Price. Plaintiff filed

suit in state court against Quiana Hunt and the Hunt-Clark Law Firm, L.L.C. 2

Plaintiff states that Hunt and the Hunt-Clark Law Firm were represented by

attorney Sharon Hunter.3


1      R. Doc. 25.
2      See R. Doc. 1 at 6.
3      See id.
      The suit was assigned to Judge Robin Giarrusso. 4 Plaintiff complains

that after a pretrial conference, Hunter and Judge Giarrusso allegedly “held

ex parte meeting, and Judge Giarrusso or her law clerk redacted plaintiff’s

demand for trial by jury . . . by making a minute entry on the docket sheet to

the effect.”5 Plaintiff also alleges that at a preliminary injunction hearing—

which was set to address allegations that Hunt was interfering with plaintiff’s

telephone services6—Judge Giarrusso “adopted . . . Hunter’s disposition,

spoke disrespectful in an insulting obstreperous manner of vociferation was

unable to determine the veracity of the controversy, failed to resolve the

issue, ruled in favor of Hunt and denied plaintiff of his property.”7

      Plaintiff presents an assortment of other criticisms of Judge

Giarrusso’s conduct. For instance, he alleges that Judge Giarrusso “excluded

affidavits of plaintiff” and “permitted attorney . . . Hunter to file untimely

pleadings.” 8   He further alleges that Judge Giarrusso “commissioned,

sanctioned and relied on fabricated and fraudulent misrepresentations and

documentations filed by Hunt,”9 and even “use[d] her office to commission,




4     See R. Doc. 1 at 6.
5     See id. at 6-7.
6     See id. at 7.
7     See id.
8     See R. Doc. 1 at 10.
9     See id. at 9.
                                       2
sanction, permit and aid and abet . . . [Hunter and Hunt] to commit criminal

acts.”10

      As an explanation for this alleged behavior, plaintiff suggests that

Judge Giarrusso acted improperly “because of her personal political

relationship with . . . Hunter.”11 Plaintiff further alleges that Judge Giarrusso

“has a paradigmatic practice of depriving pro se male litigants of due process

to support and promote interest of female private attorneys.”12 In light of

these concerns, plaintiff moved to recuse Judge Giarrusso “on the grounds

of bias and prejudice.”13

      Plaintiff states that this recusal motion was heard by Judge

Christopher Bruno. 14       Judge Bruno denied the motion—allegedly

“interpret[ing] and appl[ying] his subjective opine that he believed that

Judge Giarrusso’s conduct was altruistic in nature” 15—and indicated that

plaintiff could raise the issue again later if plaintiff were “denied a jury

trial.” 16 In addition to plaintiff’s concerns regarding Judge Bruno’s conduct

in his own case, plaintiff also alleges that Judge Bruno “failed to recuse Judge


10    See id. at 10
11    See R. Doc. 1 at 10
12    See id. at 11.
13    See id. at 7.
14    See R. Doc. 1 at 7.
15    See id.
16    See id. at 8.
                                       3
Giarrusso” in a case involving another “pro se litigant,” despite “knowledge

of consistent acts of complicity of legal corruption.” 17

      Overall, therefore, plaintiff alleges that “Judge Bruno . . . neglected to

perform [his] judicial and fiduciary duty to recuse and discipline Judge

Giarrusso.” 18 Plaintiff suggested that Judge Bruno acted in this fashion “for

the sole purpose of concealing contraventions by and protection of” Judge

Giarrusso. 19 Indeed, plaintiff alleges that “[a]ll state defendants acted in

concert to promote and support judicial corruption of Judge Giarrusso for

political and social reasons.”20

      Finally, with regard to Judge Irons, Plaintiff claims that she “issued an

order recusing all judges from hearing this case or controversy,”21 thus

“infring[ing] and abridg[ing] his federal and state constitutional right to

petition the court for redress of his grievances.” 22 He further alleges that

Judge Irons “orchestrated and concocted a scheme by ex parte meeting with

retired judge Donald T. Johnson to act as ad hoc judge over plaintiff’s civil

action.” 23 In order to place Judge Johnson in this role, plaintiff alleges Judge


17    See id. at 8.
18    See R. Doc. 1 at 9
19    See id. at 10
20    See id. at 14.
21    R. Doc. 1 at 4.
22    See id.
23    Id.
                                        4
Irons “improperly influence[d] justice Greg Gerard Guidry.”24 Plaintiff also

attributes the stalling of his state proceedings to Judge Irons’s actions.25

      Based on these alleged facts, plaintiff filed this suit in order to “redress”

the following “grievances” under the law:

      violation of U.S. Constitution 1st Amendment Right, U.S.
      Constitution 14th Amendment and 42 U.S.C. §§ 1983, 1985 and
      1986 Civil Conspiracy, Defamation, Abuse of Process, Fraud and
      Fraud on the Court, Intentional Infliction of Emotional Distress,
      Perjury, Professional Code of Conduct and Ethics, Code of
      Judicial Conduct, Louisiana Constitution Article I §§ 2 and 22,
      and Louisiana Governmental Claims Acts, La. Civ. Code art.
      2315, 2316, 2324, La. Rev. State. 13:5101, La. Rev. Stat. 14:123,
      La. Rev. Stat. 14:133. 26

      Judges Giarrusso, Bruno, and Irons now jointly move to dismiss these

claims under Rules 12(b)(1) and 12(b)(6).27



II.   LEGAL STANDARD

      A.    Federal Rule of Civil Procedure 12(b)(1)

      Federal Rule of Civil Procedure 12(b)(1) governs challenges to a court’s

subject matter jurisdiction. “A case is properly dismissed for lack of subject

matter jurisdiction when the court lacks the statutory or constitutional




24    See id.
25    See id. at 4-5.
26    R. Doc. 1 at 3.
27    See R. Doc. 25-1 at 3-6.
                                        5
power to adjudicate the case.” Home Builders Ass’n of Miss., Inc. v. City of

Madison, 143 F.3d 1006, 1010 (5th Cir. 1998) (quoting Nowak v.

Ironworkers Local 6 Pension Fund, 81 F.3d 1182, 1187 (2d Cir. 1996)).

Because a 12(b)(1) motion is jurisdictional, a court considers such a motion

“before addressing any attack on the merits,” see In re FEMA Trailer

Formaldehyde Prod. Liab. Litig. (Miss. Plaintiffs), 668 F.3d 281, 286 (5th

Cir. 2012), in order to “prevent[] a court without jurisdiction from

prematurely dismissing a case with prejudice,” id. at 286-87 (quoting

Ramming v. United States, 281 F.3d 158, 161 (5th Cir. 2001)). Nevertheless,

a court uses “the same standard” when analyzing a Rule 12(b)(1) motion as

it would a Rule 12(b)(6) motion. See Dooley v. Principi, 250 F. App’x 114,

115-16 (5th Cir. 2007) (per curiam).

     Unlike in a Rule 12(b)(6) motion, though, “[c]ourts may dismiss for

lack of subject matter jurisdiction on any one of three bases: (1) the

complaint alone; (2) the complaint supplemented by undisputed facts in the

record; or (3) the complaint supplemented by undisputed facts plus the

court’s resolution of disputed facts.” Clark v. Tarrant Cty., 798 F.2d 736,

741 (5th Cir. 1986) (citing Williamson v. Tucker, 645 F.2d 404, 413 (5th Cir.

1981)). Furthermore, plaintiff has the burden of demonstrating that subject




                                       6
matter jurisdiction exists. See Celestine v. TransWood, Inc., 467 F. App’x

317, 318 (5th Cir. 2012) (per curiam) (citing Ramming, 281 F.3d at 161).

      B.    Federal Rule of Civil Procedure 12(b)(6)

      To overcome a Rule 12(b)(6) motion, a party must plead “sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on

its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when

the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.”

Id. A court must “accept all factual allegations in the complaint as true” and

“must also draw all reasonable inferences in the plaintiff’s favor.” Lormand

v. US Unwired, Inc., 565 F.3d 228, 232 (5th Cir. 2009).

      A legally sufficient complaint must establish more than a “sheer

possibility” that the party’s claim is true. See Iqbal, 556 U.S. at 678. It need

not contain “‘detailed factual allegations,’” but it must go beyond “‘labels and

conclusions’ or ‘a formulaic recitation of the elements of a cause of action.’”

See id. (quoting Twombly, 550 U.S. at 555). In other words, “[t]he complaint

(1) on its face (2) must contain enough factual matter (taken as true) (3) to

raise a reasonable hope or expectation (4) that discovery will reveal relevant

evidence of each element of a claim.” Lormand, 565 F.3d at 257 (citations


                                        7
omitted). The claim must be dismissed if there are insufficient factual

allegations “to raise a right to relief above the speculative level,” Twombly,

550 U.S. at 555, or if it is apparent from the face of the complaint that there

is an insuperable bar to relief, see Jones v. Bock, 549 U.S. 199, 215 (2007).

      “In considering a motion to dismiss for failure to state a claim, a district

court must limit itself to the contents of the pleadings, including attachments

thereto.” Collins v. Morgan Stanley Dean Witter, 224 F.3d 496, 498 (5th

Cir. 2000). “The court may also consider documents attached to either a

motion to dismiss or an opposition to that motion when the documents are

referred to in the pleadings and are central to a plaintiff's claims.” Brand

Coupon Network, L.L.C. v. Catalina Mktg. Corp., 748 F.3d 631, 635 (5th Cir.

2014). Otherwise, if “matters outside the pleadings are presented to and not

excluded by the court, the motion must be treated as one for summary

judgment under Rule 56.” Fed. R. Civ. P. 12(d).



III. DISCUSSION

      Plaintiff’s complaint does not indicate clearly whether he is suing

Judges Giarrusso, Bruno, and Irons in their official or individual capacities. 28




28    See R. Doc. 25-1 at 6.
                                        8
Defendants thus move to dismiss plaintiff’s claims against them on both

grounds.29

      A.     Official Capacity

      Defendants argue that plaintiff’s suit against them in their official

capacities is barred by the Eleventh Amendment.30 Because this argument

is jurisdictional, the Court considers it under Rule 12(b)(1). See Jefferson v.

La. State Supreme Court, 46 Fed. App’x 732, 2002 WL 1973897, at *1 (5th

Cir. 2002) (per curiam) (“[E]leventh amendment immunity . . . deprives the

court of subject matter jurisdiction of the action.” (alteration in original)

(quoting McDonald v. Bd. of Miss. Levee Comm’rs, 832 F.2d 901, 906 (5th

Cir. 1987))); Ysleta del Sur Pueblo v. Texas, 36 F.3d 1325, 1336 (5th Cir.

1994) (“[T]he Eleventh Amendment operates as a jurisdictional bar.”).

      Under the Eleventh Amendment, “an unconsenting State is immune

from suits brought in federal courts by her own citizens.” Edelman v.

Jordan, 415 U.S. 651, 663 (1974). Louisiana has not consented to this suit. 31

See Cozzo v. Tangipahoa Par. Council-President Gov’t, 279 F.3d 273, 281

(5th Cir. 2002) (“By statute, Louisiana has refused any such waiver of its


29   See id. at 6-8.
30   See R. Doc. 25-1 at 6-7.
31   See R. Doc. 25-1 at 7 (“[T]he State of Louisiana has not waived its
Eleventh Amendment immunity for claims against it in federal court, and
does not do so now.” (citation omitted)).
                                     9
Eleventh Amendment sovereign immunity regarding suits in federal courts.”

(citing La. Rev. Stat. § 13:5106(A))); see also Holliday v. Bd. of Supervisors

of LSU Agr. & Mech. Coll., 149 So. 3d 227, 229 (La. 2014) (“While Louisiana

may have waived sovereign immunity with respect to some claims, La. Const.

art. 1 § 26 makes it clear the State has not waived its sovereignty within the

federal system.”).

      Generally, therefore, Louisiana enjoys immunity against suits brought

in federal court. This immunity extends to suits brought under state law. See

Richardson v. S. Univ., 118 F.3d 450, 453 (5th Cir. 1997) (stating that state-

law claim is barred where “the plaintiff’s claim was against the State of

Louisiana and not the named defendant acting in his individual capacity”).

It also applies to suits under Section 1983. See Cozzo, 279 F.3d at 281

(stating that “Congress may only abrogate a state’s Eleventh Amendment

immunity by ‘unequivocally’ expressing its intent to do so and by acting

‘pursuant to a valid exercise of power,’” (quoting Fla. Prepaid Postsecondary

Educ. Expense Bd. v. Coll. Sav. Bank, 527 U.S. 627, 634 (1999)), and “that in

enacting § 1983, Congress did ‘not explicitly and by clear language indicate

on its face an intent to sweep away the immunity of the States’” (quoting

Quern v. Jordan, 440 U.S. 332, 345 (1979))).




                                     10
      Furthermore, this immunity extends not only to suits against

Louisiana itself, but also to suits against Louisiana officials acting in their

official capacity.   Indeed, “[s]uits against state officials in their official

capacity . . . should be treated as suits against the State.” Hafer v. Melo, 502

U.S. 21, 25 (1991); see also Will v. Mich. Dep’t of State Police, 491 U.S. 58, 71

(1989) (“[A] suit against a state official in his or her official capacity is not a

suit against the official but rather is a suit against the official’s office. As

such, it is no different from a suit against the State itself.” (citation omitted)).

      A suit such as this one against a Louisiana state court judge in his or

her official capacity is a suit against a state official and barred by the Eleventh

Amendment. See Davis v. Tarrant Cty., Tex., 565 F.3d 214, 228 (5th Cir.

2009) (“Texas judges are entitled to Eleventh Amendment immunity for

claims asserted against them in their official capacities as state actors.”);

Cain v. City of New Orleans, 281 F. Supp. 3d 624, 646 (E.D. La. 2017), aff’d

sub nom., Cain v. White, 937 F.3d 446 (5th Cir. 2019) (stating that Eleventh

Amendment immunity would apply to a suit for retrospective relief against

Orleans Parish Criminal District Court judges); Summers v. Louisiana, No.

13-4573, 2013 WL 3818560, at *4 (E.D. La. July 22, 2013) (finding that “an

official-capacity claim against [a Louisiana judge] would in reality be a claim

against the state itself, and any such claims would be barred by the Eleventh


                                        11
Amendment”). Indeed, a section of this Court previously found that this bar

applied to a suit against Judge Giarrusso. See Jones v. Giarrusso, No. 12-

0494, 2012 WL 12885204, at *3 (E.D. La. Aug. 16, 2012). Insofar as plaintiff

sues the judges in their official capacity, therefore, the Eleventh Amendment

precludes his suit. Thus, dismissal under Rule 12(b)(1) is appropriate.

     Given that the Court does not have jurisdiction over plaintiff’s claims

against the judges in their official capacity, the Court does not proceed to

consider defendants’ argument that they are not “persons” for the purposes

of Section 1983.32

     B.    Individual Capacity

     Defendants argue that plaintiff’s suit against them in their individual

capacities is barred by the doctrine of absolute judicial immunity. 33 The

Court considers this argument under Rule 12(b)(6). See Ballard v. Wall, 413

F.3d 510, 514, 520 (5th Cir. 2005) (affirming a district court’s Rule 12(b)(6)

dismissal on the basis of judicial immunity).

      “Judicial officers are entitled to absolute immunity from claims for

damages arising out of acts performed in the exercise of their judicial

functions.” Boyd v. Biggers, 31 F.3d 279, 284 (5th Cir. 1994) (per curiam).




32   R. Doc. 25-1 at 7-8.
33   See R. Doc. 25-1 at 8-11.
                                     12
Such absolute immunity means that judges are “immun[e] from suit, not just

from ultimate assessment of damages.” See Mireles v. Waco, 502 U.S. 9, 11

(1991). Indeed, “[j]udicial immunity can be overcome only by showing that

the actions complained of were nonjudicial in nature or by showing that the

actions were taken in the complete absence of all jurisdiction.” Boyd, 31 F.3d

at 284 (citing Mireles, 502 U.S. at 11-12). Actions are “judicial in nature if

they are ‘normally performed by a judge’ and the parties affected ‘dealt with

the judge in his judicial capacity.’” Id. (quoting Mireles, 502 U.S. at 12).

Alleging that a judge acted with “bad faith or malice” does not preclude

immunity. See Mireles, 502 U.S. at 11.

      Plaintiffs’ claims against each of the judges are judicial in nature. With

regard to Judge Giarrusso, for instance, plaintiff complains in large part of

her “redact[ing] [his] demand for trial by jury” in his state-court complaint. 34

Even if Judge Giarrusso did so with malice, though, her interactions with

plaintiff occurred in the context of his legal proceedings before her. Plaintiff

then complains with regard to Judge Bruno, that he “neglected to . . . recuse

and discipline Judge Giarrusso.” 35 Recusal, though, is part of standard

judicial administration. Finally, with regard to Judge Irons, plaintiff likewise




34    See R. Doc. 1 at 7.
35    See id. at 9.
                                       13
complains that she “issued an order recusing all judges” from his case,36and

“improperly influence[d] Justice Greg Gerard Guidry to issue an order

granting her order to allow ad hoc judge Donald T. Johnson to preside over

the case.”37 But again, recusal and assignment determinations fall within the

judicial bailiwick. Based on the substance of plaintiff’s claims, therefore, the

judges enjoy absolute immunity here. 38 Thus, dismissal under Rule 12(b)(6)

is appropriate.

      Given that the Court has found the judges to have absolute immunity,

the Court does not proceed to consider defendants’ argument in the

alternative that they also have qualified immunity. 39

      C.    Leave to Amend

      Ordinarily, “a court should grant a pro se party every reasonable

opportunity to amend,” Hale v. King, 642 F.3d 492, 503 n.36 (5th Cir. 2011)

(quoting Peña v. United States, 157 F.3d 984, 987 n.3 (5th Cir. 1998)),


36     See id. at 4.
37     Id.
38     The analysis is the same for both plaintiff’s federal and state claims.
The Court applies Louisiana’s immunity laws regarding plaintiff’s state law
claims, see Brown v. Miller, 519 F.3d 231, 239 (5th Cir. 2008) (“In evaluating
a motion to dismiss a state claim on the grounds of qualified immunity,
federal courts must apply the state’s substantive law of qualified
immunity.”), but “[t]he Louisiana jurisprudence on judicial immunity
mirrors the federal doctrine,” Moore v. Taylor, 541 So. 2d 378, 381 (La. App.
2 Cir. 1989)
39     See R. Doc. 25-1 at 11-15.
                                      14
“unless it is obvious from the record that the plaintiff has pled his best case,”

id. at 503. Here, plaintiff indicates in his opposition his intent to request

leave to amend his complaint. 40 Specifically, he states that he could “clarify

and cure defects” in his original complaint by adding “declaratory and

injunctive   relief   claims   against   judicial   defendants” 41—indeed,    he

“recognizes the necessity” to do so42—and by indicating that he is suing

judges Giarrusso, Bruno, and Irons “in their official and individual

capacities.”43 Otherwise, though, he does not suggest how he would amend

the substance of his allegations.

      Suing for declaratory or injunctive relief could address some of the

deficits in plaintiff’s complaint. With regard to plaintiff’s claims against the

judges in their official capacity, for instance, Eleventh Amendment immunity

does not apply, under the “Ex Parte Young exception,” when “the relief

sought . . . [is] declaratory or injunctive in nature and prospective in effect.”

Aguilar v. Tex. Dep’t of Criminal Justice, 160 F.3d 1052, 1054 (5th Cir.

1998).




40    See R. Doc. 50 at 14 (“Plaintiff preserves his right to file Rule 15(a)
amended and supplemental complaint to cure any defects determined by the
court.”)
41    See id. at 11.
42    See id. at 10.
43    See id.
                                     15
      Similarly, with regard to plaintiff’s claims against the judges in their

individual capacity, “judicial immunity does not bar claims for injunctive or

declaratory relief in § 1983 actions.” Norman v. Tex. Court of Criminal

Appeals, 582 F. App’x 430, 431 (5th Cir. 2014) (per curiam) (citing Holloway

v. Walker, 765 F.2d 517, 525 (5th Cir. 1985)). That said, “in any action

brought against a judicial officer for an act or omission taken in such officer’s

judicial capacity, injunctive relief shall not be granted unless a declaratory

decree was violated or declaratory relief was unavailable.” 42 U.S.C. § 1983;

see also Machetta v. Moren, 726 F. App’x 219, 220 (5th Cir. 2018) (per

curiam) (noting that a 1996 amendment to Section 1983 restricted the

availability of injunctive relief).

      Even if plaintiff were to amend his complaint to include requests for

declaratory and injunctive relief, though, the Court would still have

discretion to deny his amendment as futile. See Stripling v. Jordan Prod.

Co., LLC, 234 F.3d 863, 872-73 (5th Cir. 2000) (“It is within the district

court’s discretion to deny a motion to amend if it is futile.”). Plaintiff’s

allegations here involve dissatisfaction with the merits of the decisions state

judges made in their capacity as judges. Plaintiff’s rambling, incoherent, and

conclusory allegations raise no plausible constitutional claims.        He has

presented the Court with no basis for issuing a declaration or injunction.


                                       16
Therefore, any amendment would be futile. The Court thus denies plaintiff

leave to amend his complaint.



IV.   CONCLUSION

      For the foregoing reasons, the Court GRANTS the motion to dismiss.

The Court DISMISSES WITHOUT PREJUDICE plaintiff’s claims against

Judges Giarrusso, Bruno, and Irons in their official capacities, and

DISMISSES WITH PREJUDICE plaintiff’s claims against Judges Giarrusso,

Bruno, and Irons in their individual capacities.




          New Orleans, Louisiana, this _____
                                        2nd day of April, 2020.


                     _____________________
                          SARAH S. VANCE
                   UNITED STATES DISTRICT JUDGE




                                     17
